DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kasperchik et al. (2014/0170395) in view of Hirata et al. (2012/0147085), Asajima et al. (6,013,603) and Kaizu et al. (10,015,890).

 	Regarding claim 1, Kasperchik teaches an image forming method comprising:  
applying a porous layer (fig. 1, item 12b) forming material (fig. 1, item 12b) to a recording medium (fig. 1, item 12a) to form a porous layer ([0018]) 
applying a silver ink (fig. 1, item 16) containing silver to the porous layer to form a silver layer on the porous layer ([0014], [0017]).
Kasperchik does not explicitly teach applying a color ink containing a colorant to the silver layer. Hirata teaches this (Hirata, [0042]). It would have been obvious to one of ordinary skill in the art at the time of invention to apply a color ink, as disclosed by Hirata, to the silver ink disclosed by Kasperchik because doing so would allow for the creation of a color metallic image while protecting the silver ink layer (Hirata, [0042]).

Kasperchik in view of Hirata does not teach wherein the porous layer has an average thickness of 5 to 30 .mu.m and an average pore diameter greater than 200 nm and not greater than 400 nm. Asajima teaches wherein the porous layer has an average thickness of 5 to 30 .mu.m (Asajima, col. 4 lines 17-18) and an average pore diameter greater than 200 nm and not greater than 400 nm (Asajima, col. 9, lines 17-21). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the thickness and pore diameter disclosed by Asajima to the porous layer disclosed by Kasperchik in view of Hirata because doing so would amount to applying known pore size and thickness ranges to a known porous layer to obtain predictable results. 
Kasperchik in view of Hirata and Asajima does not disclose applying the porous layer by an inkjet head. Kaizu teaches this (Kaizu, col. 5, lines 4-10). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the porous layer disclosed by Kasperchik in view of Hirata and Asajima by an inkjet head, as disclosed by Kaizu, because doing so would amount to combining prior art elements according to known methods to yield predictable results. 
Also, MPEP 2144.05 states that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Here, applying a porous layer with average pore size and average thickness and applying a silver ink to that porous layer are disclosed in the prior art. The claim has simply added specific ranges to the pore size and the thickness, and this is not inventive. Further, Kasperchik teaches a range of pore diameters to achieve a high sheen but also contemplates larger pore sizes for lower sheen applications, the larger pore size falling within the claimed range (Kasperchik, [0018]). Thus, while Kasperchik itself contemplates the claimed range, even if it didn’t, the claimed range would simply be an optimization of the range disclosed by Kasperchik. 
 	Regarding claim 2, Kasperchik in view of Hirata, Asajima and Kaizu teaches the image forming method of claim 1, wherein the porous layer forming material comprises at least one of alumina and silica (Kasperchi, [0022], Asajima, col. 4, line 26).
 	Regarding claim 3, Kasperchik in view of Hirata, Asajima and Kaizu teaches the image forming method of claim 1, wherein the average pore diameter is from 250 to 360 nm and the average thickness is from 20 to 30 .mu.m (Kasperchik, see claim 1 rejection). 
 	Regarding claim 4, Kasperchik in view of Hirata, Asajima and Kaizu teaches the image forming method of claim 1, further comprising: applying a color ink containing a colorant to the porous layer or a layer containing the silver (Kasperchik, see claim 1 rejection). 	Regarding claim 5, Kasperchik in view of Hirata, Asajima and Kaizu teaches the image forming method of claim 4, wherein each of the silver ink and the color ink independently comprises a resin (Kasperchik, Table 3). 	Regarding claim 6, Kasperchik in view of Hirata, Asajima and Kaizu teaches the image forming method of claim 4, wherein the applying the color ink is conducted after the applying the silver ink (Kasperchik, See claim 1 rejection).
  	Regarding claim 7, Kasperchik in view of Hirata, Asajima and Kaizu teaches the image forming method of claim 1, wherein the recording medium comprises an impermeable substrate (Kasperchik, [0020], polymeric film, Asajima, col. 3, lines 19-49). 	Regarding claim 8, Kasperchik in view of Hirata, Asajima and Kaizu teaches the image forming method of claim 7, wherein the impermeable substrate comprises a plastic film (Asajima, col. 3, lines 19-49, Kasperchik, [0020]). 	Regarding claim 18, Kasperchik in view of Hirata, Asajima and Kaizu teaches the image forming method of claim 1, further comprising: forming a laminate layer on a region where the silver ink is applied (Kasperchik, fig. 1, item 22).

	Regarding claim 20, Kasperchik in view of Hirata, Asajima and Kaizu teaches the image forming method of claim 1, wherein said porous layer comprises a sol-like or gel-like structure (Kasperchik, see fig. 1, Asajima, col. 6, line 60).  

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kasperchik in view of Hirata, Asajima and Kaizu as applied to claim 1 above, and further in view of official notice.

Regarding claim 19, Kasperchik in view of Asajima and Kaizu teaches the image forming method of claim 18, wherein the laminate layer is transparent, and comprise a at least one thermoplastic resin (Kasperchik, [0020]). Kasperchik in view of Hirata, Asajima and Kaizu does not teach wherein the thermoplastic resin is selected from the group consisting of polyethylene terephthalate, polypropylene, and nylon. Examiner takes official notice that one of ordinary skill in the art would have known that a common thermoplastic resin was polypropylene and would have known to use it for the disclosed adhesive layer.

Claim(s) 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kasperchik in view of Hirata, Asajima and Kaizu as applied to claim 1 above, and further in view of Hashimoto et al. (2017/0355187).

	Regarding claim 21, Kasperchik in view of Hirata, Asajima and Kaizu teaches the image forming method of claim 1. Kasperchik in view of Hirata, Asajima and Kaizu does not teach wherein the silver ink contains 1,2-propanediol. Hashimoto teaches this (Hashimoto, [0118], [0186], note that the solvent used for the ink include 1,2-propanediol). It would have been obvious to use 1,2-propanediol as a solvent in a silver ink, ad disclosed by Hashimoto, in the ink disclosed by Kasperchik in view of Hirata, Asajima and Kaizu because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, while Kasperchik in view of Hirata, Asajima and Kaizu does not go into detail about specific solvents used in such a silver ink, Hashimoto describes suitable solvents in detail. Thus it would have been obvious to one of skill in the art to look to the more detailed Hashimoto for solvent information when formulating the silver ink for use in the method disclosed by Kasperchik in view of Hirata, Asajima and Kaizu. 

Claim(s) 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kasperchik in view of Hirata, Asajima and Kaizu as applied to claim 1 above, and further in view of Einhorn et al. (2015/0138270).

 	Regarding claim 22, Kasperchik in view of Hirata, Asajima and Kaizu teaches the image forming method of claim 1. Kasperchik in view of Hirata, Asajima and Kaizu does not teach wherein said silver ink comprises silver particles having a number average particle diameter of 15 to 100 nm. Einhorn teaches this (Einhorn, [0089]). It would have been obvious to one of skill in the art at the time of invention to use silver partciles of the size disclosed by Einhorn in the silver ink disclosed by Kasperchik in view of Hirata, Asajima and Kaizu because doing so would amount to combining prior art elements according to known methods to yield predictable results. Further see claim 1 rejection with as it pertains to optimization of ranges.  

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. Applicant argues that 1) Asajima’s receptive layer does not have metal oxide particles deposited thereon and 2) Asajima’s receptive layer is not porous. First, nowhere in the previous rejection is it asserted that Asajima discloses anything about metal oxide particles. Secondly, Asajima’s “porous resin layer” is indeed a porous layer. 
Applicant points to differences between background technology disclosed by Asajima and Kasperchik to argue that there would have been no motivation to combine the pore size and porous layer thickness disclosed by Asajima with the printing technique disclosed by Kasperchik. However, the only portion of Asajima that has been incorporated in the rejection is that porous layers can be formed with pores of certain diameters and a certain thicknesses (Asajima, col. 9, lines 18-30). In the image forming art, porous layers are used for any number of purpose, and thus simply because the porous layers of two references are not used for the same end purpose does not negate the fact that porous layers used for different end purposes can have the exact same pore size and thickness characteristics. 
Further, as stated in the rejection, the pore diameter range and porous layer thickness ranges claimed are not patentable under MPEP 2144.05. Thus, even if for the sake of argument, Asajima did not explicitly teach a porous layer meeting the claimed requirements, the claims would still not be allowable based on those ranges.   
Applicant further seems to contend that, because Kasperchik discloses an analog deposition of a porous layer and does not mention an inkjet method, and Kaizu discloses several methods, both analog and inkjet, using Kaizu’s inkjet method would not have been obvious. This is simply incorrect reasoning akin to stating that a prior art method for producing a printed product using a dot matrix printer would not have been obvious to practice with an inkjet printer. It appears Applicant takes Kasperchik’s omission of a disclosure of inkjet deposition of a porous layer as an affirmative disclosure that inkjet cannot be used to form such a layer. This is not persuasive. 
The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853